Case 1:20-cv-04015-AT Document 32 Filed 08/24/20 Page _1 a!

PARKER HANSKI L
40 WoRTH STREET, 10™ FLoo || DOCUMENT
NEW YORK, NEW YORK 1001; |f ELECTRONICALLY FILED
PHONE: 212.248.7400 DOC #:

FAX: 212.248.5600 3794/0000
Contact@ParkerHanski.com DATE FILED:  o/ee/2Ue0

  

August 24, 2020
Via ECF
The Honorable Analisa Torres
United States District Judge
Southern District of New York

Re: = Ashley Francis v. Tompkins Square Acquisition LLC, Seven A Cafe Inc. and New
7A Cafe, LLC

Docket No. 1:20-cv-04015 (AT P
Dear Judge Torres:

We represent the plaintiff in the above-entitled action. We write to respectfully ask the
Court to adjourn the August 27, 2020 conference to September 1 or 3 of 2020. The reason for
this application is because plaintiff has a conflict on August 27, 2020 and therefore needs to
adjourn this conference. This is the first application to adjourn this conference and the appearing
defendant consents. Thank you for your time and attention to this matter. With kindest regards,
Iam

GRANTED. The initial pretrial conference schedule for August 27, 2020, is ADJOURNED to
September 3, 2020, at 10:40 a.m. On September 3, 2020, the parties shall call into the Court’s
dedicated conference line at (888) 398-2342, and then enter the access code 5598827, followed by
the pound sign.

SO ORDERED.

Dated: August 24, 2020
New York, New York

On

ANALISA TORRES
United States District Judge

 
